Citation Nr: 1601793	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for a mixed sleep disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected mixed sleep disorder. 

3.  Entitlement to service connection for diabetes, to include as secondary to the service-connected mixed sleep disorder. 

4.  Entitlement to service connection for a foot disorder, to include calluses and spurs, and to include as secondary to the service-connected mixed sleep disorder. 

5.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected mixed sleep disorder. 

6.  Entitlement to service connection for fibromyalgia with muscle pain, to include as secondary to the service-connected mixed sleep disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to service connection for depression, to include as secondary to the service-connected mixed sleep disorder, has been raised by the record in a September 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In September 2015, the Veteran testified that he was currently receiving medical treatment at the VA Medical Center in Tuskegee, Alabama.  A review of VBMS and Virtual VA indicates that these records have not been associated with the Veteran's file.  Therefore, a remand is necessary to obtain the outstanding VA treatment records. 

The Veteran was last afforded a VA examination to determine the severity of his mixed sleep disorder in November 2008.  The Veteran testified that his mixed sleep disorder has worsened since his last VA examination.  A remand is also necessary to provide the Veteran with a VA examination to determine the current severity of his mixed sleep disorder.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

In a statement received in December 2010, the Veteran claimed that his hypertension, diabetes, foot condition, heart disorder, and fibromyalgia were caused or aggravated beyond their natural progression by the service-connected mixed sleep disorder.  See 38 C.F.R. § 3.310 (2015).  To date, the Veteran has not been provided a notice letter informing him of the criteria for obtaining service connection on a secondary basis.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).  Lastly, the Veteran has not been afforded VA examinations to determine whether these disabilities were caused or aggravated beyond their natural progression by the service-connected mixed sleep disorder.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records from Tuskegee, Alabama.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

While the most recent supplemental statement of the case indicates that the AOJ reviewed records from the VAMC Albany, dated from December 1996 to July 2012, and from the VAMC in Tuskegee, dated from October 2001 to April 2013, these records do not appear to have been made a part of the Veteran's file.  

2.  Send the Veteran another notice letter pertaining to his service connection claims, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypertension.  The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed hypertension was incurred during his active service?

b.  Whether it is at least as likely as not (50 percent or greater likelihood) that the claimed hypertension is due to, or caused by, the Veteran's service-connected mixed sleep disorder? 

c.  Whether it is at least as likely as not (50 percent or greater likelihood) that the claimed hypertension is aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected mixed sleep disorder?

If the examiner determines that the claimed hypertension is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected hypertension prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner is asked to provide a rationale for the opinions rendered.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed diabetes mellitus.  The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed diabetes mellitus was incurred during his active service?  

b.  Whether it is at least as likely as not (50 percent or greater likelihood) that the claimed diabetes mellitus is due to, or caused by, the Veteran's service-connected mixed sleep disorder? 

c.  Whether it is at least as likely as not (50 percent or greater likelihood) that the claimed diabetes mellitus is aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected mixed sleep disorder? 

If the examiner determines the claimed diabetes is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected diabetes prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner is asked to provide a rationale for the opinions rendered.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed foot disorder, to include calluses and spurs.  The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed foot disorder, to include calluses and spurs, was incurred during his active service?

b.  Whether it is at least as likely as not (50 percent or greater likelihood) that the claimed foot disorder, to include calluses and spurs, is due to, or caused by, the Veteran's service-connected mixed sleep disorder?

c.  Whether it is at least as likely as not (50 percent or greater likelihood) that the claimed foot disorder, to include calluses and spurs, is aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected mixed sleep disorder?

If the examiner determines the claimed foot disorder, to include calluses and spurs, is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected foot condition to include calluses and spurs prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner is asked to provide a rationale for the opinions rendered.  

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed heart condition.  The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed heart condition was incurred during his active service.  

b.  The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the claimed heart condition is due to, or caused by, the Veteran's service-connected mixed sleep disorder. 

c.  Whether it is at least as likely as not (50 percent or greater likelihood) that the claimed heart condition is aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected mixed sleep disorder. 

If the examiner determines the claimed heart condition is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected heart condition prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner is asked to provide a rationale for the opinions rendered.  

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed fibromyalgia with muscle pain.  The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed fibromyalgia with muscle pain was incurred during his active service?  

b.  Whether it is at least as likely as not (50 percent or greater likelihood) that the claimed fibromyalgia with muscle pain is due to, or caused by, the Veteran's service-connected mixed sleep disorder? 

c.  Whether it is at least as likely as not (50 percent or greater likelihood) that the claimed fibromyalgia with muscle pain is aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected mixed sleep disorder? 

If the examiner determines the claimed fibromyalgia with muscle pain is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected fibromyalgia with muscle pain prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner is asked to provide a rationale for the opinions rendered.  

8.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected mixed sleep disorder.  All appropriate testing should be conducted.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

9.  Finally, readjudicate the Veteran's claims.  If any of the benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






